Case 1:19-cv-06242-KAM-CLP Document 5 Filed 03/16/20 Page 1 of 1 PageID #: 17




                        KING L. WU & ASSOCIATES
                                  ATTORNEYS AT LAW

                                                                                  March 16, 2020

VIA ECF

Hon. Cheryl L. Pollak
United States District Court
Eastern District of New York


Docket No.:    1:19-cv-06242-KAM-CLP
Re:            Status Report

Dear Judge Pollak:

This Status Report is submitted pursuant to your Order dated February 14, 2020.

The case was filed on November 5, 2019. Since then, we have contacted different international
service companies to serve the Summons and Complaint in China. However, due to the
Coronavirus outbreak in China at the time in addition to the Lunar New Year, our firm has not yet
been able to complete service on the Defendants.

Therefore, given the unusual circumstance, our firm kindly requests for an extension of time for
service. During the meanwhile, I am afraid that this case cannot proceed further. Kindly advise on
this matter. Thank you for your time and attention.



                                                                   Respectfully submitted,

                                                                   /s/ King Lun Wu, Esq.




                        38-08 Union St., Suite 10F, Flushing NY 11354
                          Tel.: (718) 888-0618; Fax.: (718) 888-0283
                                  E-Mail: contact@wuesq.com
                                   Website: www.wuesq.com
